Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0194874 A1 (Jang) in further view of US 2003/0046792 A1 (Thorn).
With respect to claim 1, Jang shows a refrigerator (1, Fig.1) comprising: a main body having a front opening (Fig.1, section 0023); a storage chamber inside the main body and configured to be accessible through the front opening (section 0023); a door (21/22, Fig.1) coupled to the main body to open and close the storage chamber and having an end plate (40, Fig.2) on an end of the door, the end plate having a door cap (42, Fig.2) having an opening, having an outer wall to define the opening of the door cap, and a hinge (30, Fig.2) coupled to the main body to rotatably support the door and having a shaft (30) extending into the opening in the door cap of the door to form a rotation axis of the door (section 0029). With respect to claim 1, Jang doesn’t show the door cap has a deformable locking part protruding in the opening, and the shaft has a door closing preventer. Thorn shows a hinge for a door having a door cap (45, Fig.8A) having a deformable locking part (86a, 86b, Fig.8A, Fig.9A) protruding in the opening, wherein the shaft (80) comprises a door closing preventer (82a, 82b) disposed in the opening of the door cap and coupled to the shaft, and configured to prevent the door from being automatically closed when the door is opened at a predetermined angle (Fig.9A, section 0056), wherein the deformable locking part comprises an inner protrusion (86a, 86b) protruding from an inner circumferential surface of the outer wall toward the center of the opening, and wherein the inner protrusion (86a, 86b) is configured to prevent the door from being automatically closed by being contacted by the door closing preventer when the door is opened at the predetermined angle (Fig.9A, section 0056).  It would have been obvious to one having ordinary skill in the art to include a deformable locking part to the opening of the door cap, and a door closing preventer to the shaft, such as shown by Thorn, in order to control the rate at which the door is moved relative to the housing and thus prevent the door from slamming against the housing or from opening uncontrollably. 
With respect to claim 2, the combination shows (Thorn) wherein the door closing preventer (82a, 82b) is formed integrally with the shaft at an upper end of the shaft.  
With respect to claim 3, the combination shows (Thorn), wherein 2Serial No.: 16/975,288 the door closing preventer comprises a horizontal cam (82a, 82b, Fig.8A) having a portion convexly protruding in a direction perpendicular to the rotation axis of the door so as to contact the deformable unlocking part when the door is opened at the predetermined angle (Fig.9A).  
With respect to claim 4, the combination (Jang) shows  wherein the door cap (42, Fig.2) is provided on the lower portion of the door.  
With respect to claim 5, the combination (Thorn) wherein the locking part (86a, 86b) is formed to be contacted by the horizontal cam (Fig.9A).  
With respect to claim 6, the combination teaches (Thorn) wherein when the door is opened (Fig.9A) and the inner protrusion (86a, 86b) comes into contact with the horizontal cam, the inner protrusion is elastically deformed such that the inner protrusion travels over the horizontal cam (Fig.9).  
With respect to claim 7, the combination teaches (Thorn) wherein when the door is opened (Fig.9A) and the inner protrusion (86a/86b) travels over the horizontal cam (82a, 82b), the inner protrusion is restored by an elastic force and caught on the horizontal cam, so that the door is prevented from being automatically closed (section 0056).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637